Exhibit 10-2



 
CANCELLATION AGREEMENT
 
 
CANCELLATION AGREEMENT, dated  10,  2010 (this “Agreement”), by and among,
Extreme Home Staging, Inc., (“The Company”) a Nevada Corporation  and Markensie
Theresias. (the “Canceling Party”).
 
 
BACKGROUND
 
 
Concurrently herewith, the Company is entering into a Share Exchange Agreement
with Q Lotus, Inc.  (“QLIs”), and its sole shareholder (the “Canceling Party”),
pursuant to which the Company will acquire from the Shareholder all of the
issued and outstanding capital stock of  (“QLIs”), in exchange for 10,000,000
shares of the Company’s common stock (the “Share Exchange Transaction”).
 
 
It is a condition precedent to the consummation of the Share Exchange
Transaction that the Canceling Party enter into this Agreement, which will
effectuate the cancellation of 8,850,000 shares of the common stock, par value
$.0001 per share, of the Company held by the Canceling Party (the “Subject
Shares”). The Canceling Party is entering into this Agreement to, among other
things, induce  (“The Company”) to enter into the Share Exchange Transaction and
the Canceling Party acknowledges that (“The Company”) would not consummate the
transactions contemplated by the Share Exchange Transaction unless the
transactions contemplated hereby are effectuated in accordance herewith.
 
 
AGREEMENT
 
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.   Cancellation of Subject Shares. The Canceling Party has delivered to the
Company for cancellation stock certificates representing the Subject Shares
along with duly executed medallion guaranteed stock powers covering the Subject
Shares (or such other documents acceptable to the Company’s transfer agent) and
hereby irrevocably instructs the Company and the Company’s transfer agent to
cancel the Subject Shares such that the Subject Shares will no longer be
outstanding on the stock ledger of the Company and such that the Canceling Party
shall no longer have any interest in the Subject Shares whatsoever. The Company
shall immediately deliver to the Company’s transfer agent irrevocable
instructions providing for the cancellation of the Subject Shares.
 
2. Representations by the Canceling Party.
 
(a)  The Canceling Party owns the Subject Shares, of record and beneficially,
free and clear of all liens, claims, charges, security interests, and
encumbrances of any kind whatsoever. The Canceling Party has sole control over
the Subject Shares or sole discretionary authority over any account in which
they are held. Except for this Agreement, no person has any option or right to
purchase or otherwise acquire the Subject Shares, whether by contract of sale or
otherwise, nor is there a “short position” as to the Subject Shares.


(b)  The Canceling Party has full right, power and authority to execute, deliver
and perform this Agreement and to carry out the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by the
Canceling Party and constitutes a valid, binding obligation of the Canceling
Party, enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).
 
3. Further Assurances. Each party to this Agreement will use his or its best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such other documents and
agreements as may be necessary to effectuate the cancellation of the Subject
Shares).
 
 
4. Amendment and Waiver. Any term, covenant, agreement or condition of this
Agreement may be amended, with the written consent of the Company and the
Canceling Party, or compliance therewith may be waived (either generally or in a
particular instance and either retroactively or prospectively), by one or more
substantially concurrent written instruments signed by the Company and the
Canceling Party.
 
5. Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 


6. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Company and the Canceling Party, and their respective
successors and assigns. 


7.  Governing Law. This Agreement (including the validity thereof and the rights
and obligations of the parties hereunder and thereunder) and all amendments and
supplements hereof and thereof and all waivers and consents hereunder and
thereunder shall be construed in accordance with and governed by the internal
laws of the State of New York without regard to its conflict of laws rules,
except to the extent the laws of Nevada are mandatorily applicable.


8. Miscellaneous. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument. This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed. The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
EXTREME HOME STAGING, INC.
 
 
By: /s/ Markensie Theresias                                  
 
 
Title: President and Chief Executive Officer
 
 
MARKENSIE THERESIAS, By: /s/     Markensie Theresias  Individually
 
 
 
 
 
